Exhibit 10.1

TRANSITION AGREEMENT AND RELEASE

This TRANSITION AGREEMENT AND RELEASE (this “Agreement”) is effective as of
July 31, 2019 (the “Effective Date”), by and between Addus HealthCare, Inc., an
Illinois corporation (the “Company”), and James Zoccoli, an individual domiciled
in the State of Texas (the “Employee”). The Company and Employee are hereinafter
sometimes referred to individually as a “Party” and collectively as the
“Parties.”

WHEREAS, Employee has served as the Chief Information Officer of the Company,
pursuant to an Employment and Non-Competition Agreement, as amended and restated
on November 5, 2018 (the “Employment Agreement”);

WHEREAS, Employee intends to retire from employment and has provided notice of
his intent to terminate his employment under the Employment Agreement without
Good Reason prior to the expiration of the Employment Term (as defined therein),
pursuant to, and in accordance with, Section 7(b) of the Employment Agreement;

WHEREAS, the Company, however, desires to continue to employ Employee in a
reduced, non-executive role from and after the Effective Date until July 31,
2020 in order for Employee to perform certain transition services for the
Company as set forth in this Agreement (the “Transition Services”);

WHEREAS, in exchange for the additional promises set forth herein, Employee has
agreed to perform the Transition Services, and the Company has agreed to employ
Employee; and

WHEREAS, Employee acknowledges that, as a result of Employee’s Section 7(b)
resignation, Employee is not entitled to any Severance Pay and would not be
entitled to any portion of the bonus described in Section 3(b) of the Employment
Agreement absent Employee’s execution of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties, intending to be legally bound, agree as follows:

 

  1.

Term of Employment.

The Company hereby employs the Employee, and the Employee hereby accepts
employment by the Company for the period commencing as of the Effective Date and
ending on July 31, 2020 (the “Transition Term”).

 

  2.

Employment Duties.

During the Transition Term, Employee shall provide services to accomplish the
orderly transition of Employee’s former duties and responsibilities with the
Company and such other special projects as requested by the Company from time to
time (the “Transition Services”).    During the Transition Term, Employee shall
report directly to the Chief Executive Officer (the “CEO”) of the Company.

 

1



--------------------------------------------------------------------------------

  3.

Compensation.

The Company will pay the Employee certain amounts as separation benefits as
follows during the Transition Term:

 

  (a)

Separation Payments. During the Transition Term, the Company will continue to
pay Employee amounts consistent with the rate of compensation set forth in
Section 3(a) of the Employment Agreement (the “Separation Payments”). The
Separation Payments shall be paid in accordance with the normal payroll practice
of the Company and subject to applicable withholdings and deductions.

 

  (b)

Other Separation Compensation. In exchange for Employee’s execution of and
performance under this Agreement and his strict compliance with the covenants
incorporated by reference into Section 6 below, the Company agrees to pay
Employee an amount equal to the pro rata portion of the bonus Employee would
have received for 2019, if any, had Employee continued in his executive
employment with the Company through the payment date at his prior annual salary
rate of $360,000 per year and not given notice of resignation prior thereto,
with such pro rata portion being seven-twelfths of the bonus the Compensation
Committee would otherwise have awarded based on the quantitative and qualitative
factors described on Exhibit B of the Employment Agreement (the “Pro Rata
Separation Bonus”). The payment described in this Section 3(b) shall hereinafter
be referred to collectively with the Separation Payments as the “Separation
Benefits.” Employee acknowledges that Employee shall not be eligible to receive
any other bonus other than the Pro Rata Separation Bonus, if any, and that
Employee would not be entitled to a Pro Rata Separation Bonus without this
Agreement.

 

  (c)

Equity Awards. Employee has previously received stock options and restricted
stock awards pursuant to the Employment Agreement. Such equity awards shall
continue to vest during the Transition Term. However, Employee shall not be
eligible for any other stock option or restricted stock awards during the
Transition Term.

 

  (d)

Eligibility for Separation Pay and Benefits Generally. Employee’s entitlement
to: (i) the Separation Payments, (ii) continued vesting of equity awards, and
(iii) health benefits (set forth in Section 5, below) is expressly conditioned
on Employee timely executing and delivering an effective general release in a
form acceptable to the Company in its discretion before the Effective Date of
this Agreement and not revoking such release. Employee’s entitlement to the Pro
Rata Separation Bonus above is expressly conditioned on Employee timely
executing and delivering the general release attached hereto as Exhibit 1 on
March 1, 2020 and not revoking such release.

 

  4.

Reserved.

 

2



--------------------------------------------------------------------------------

  5.

Benefits.

During the Transition Term, Employee shall continue to receive the same health
benefits Employee received under Section 5(d) of the Employment Agreement.

 

  6.

Employee Covenants.

Employee acknowledges that Employee has previously executed an Employment
Agreement, which includes in Section 9 thereof certain non-competition,
non-solicitation, non-disclosure, and non-disparagement covenants, as well as
covenants to return Company property; confidentiality and other acknowledgement
provisions; and remedies for any breach of Section 9 of the Employment
Agreement. Employee promises to adhere to all the terms of Section 9 of the
Employment Agreement, which shall remain in full force and effect following
execution of this Agreement and which are hereby incorporated by reference as
originally executed and acknowledged by both Parties, provided, however, that
nothing incorporated herein shall prevent Employee from making a good-faith,
truthful report to a government agency with oversight responsibility of the
Company or from otherwise participating in a government investigation. For an
avoidance of doubt, all remedies for any breach of Section 9 of the Employment
Agreement are also hereby incorporated by reference.

 

  7.

Prior Agreement.

Except as otherwise provided herein, including, without limitation with respect
to Section 6 hereof, this Agreement supersedes and is in lieu of any and all
other employment arrangements between Employee and the Company or its
predecessor or any subsidiary, and any and all such employment agreements and
arrangements are hereby terminated and deemed of no further force or effect.

 

  8.

Assignment.

Neither this Agreement nor any rights or duties of Employee hereunder shall be
assignable by Employee, and any such purported assignment by him shall be void.
The Company may assign all or any of its rights hereunder.

 

3



--------------------------------------------------------------------------------

  9.

Notices.

Unless specified in this Agreement, all notices and other communications
hereunder shall be in writing and shall be deemed given upon receipt or refusal
thereof if delivered personally, sent by overnight courier service, mailed by
registered or certified mail (return receipt requested), postage prepaid, or
emailed to the other Party’s email address on the Company’s computer network.
Notice to the respective Parties, if mailed or sent by overnight courier
service, shall be to the following addresses:

 

  (a)

if to Employee, to:

James “Zeke” Zoccoli

2114 Rheims Drive

Carrollton, TX 75006

With a copy, which shall not constitute notice, to:

Quilling Selander Lownds Winslett & Moser, P.C.

2001 Bryan Street, Suite 1800

Dallas, TX 75201

Attention: Jim Hunter Birch

Telephone: (214) 880.1806

E-mail: jbirch@qslwm.com

 

  (b)

if to the Company, to:

Addus HealthCare, Inc.

6801 Gaylord Parkway

Suite 110

Frisco, TX 75034

Attention: CEO

with a copy, which shall not constitute notice, to:

Bass Berry & Sims PLC

150 Third Avenue South

Suite 2800

Nashville, TN 37201

Attention: David Cox, Esq.

Telephone: (615) 742-6299

Facsimile: (615) 742-2864

E-mail: dcox@bassberry.com

Any Party may change its address for notice by giving all other Parties notice
of such change pursuant to this Section 9.

 

  10.

Amendment.

This Agreement may not be changed, modified, or amended except in writing signed
by both Parties to this Agreement.

 

  11.

Waiver of Breach.

The waiver by either Party of the breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach by either
Party.

 

4



--------------------------------------------------------------------------------

  12.

Invalidity of Any Provision.

The provisions of this Agreement are severable, it being the intention of the
Parties that, should any provision hereof be invalid or unenforceable, such
invalidity or enforceability of any provisions shall not affect the remaining
provisions hereof, but the same shall remain in full force and effect as if such
invalid or unenforceable provision or provisions were omitted.

 

  13.

409A Compliance.

This Agreement is intended to comply with or be exempt from Code §409A, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance with or exempt from Code §409A. Notwithstanding
any other provision to the contrary, a termination of employment with the
Company shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of “deferred compensation” (as such
term is defined in §409A) upon or following a termination of employment unless
such termination is also a “separation from service” from the Company within the
meaning of Code §409A and Section 1.409A-1(h) of the Treasury Regulations and,
for purposes of any such provision of this agreement, references to a
“separation,” “termination,” “termination of employment or like terms shall mean
“separation from service.” If Employee is a specified employee within the
meaning of that term under Code §409A, then with regard to any payment that is
considered non-qualified deferred compensation under Code §409A and payable on
account of a separation from service, such payment shall be made on the date
which is the earlier of (i) the expiration of the six (6)-month period measured
from the date of such separation from service, and (ii) the date of Employee’s
death (the “Delay Period”) to the extent required under Code §409A. Upon the
expiration of the Delay Period, all payments delayed shall be paid to Employee
in a lump sum, and all remaining payments due under this Agreement shall be paid
or provided for in accordance with the normal payment dates specified herein. To
the extent any reimbursements or in-kind benefits under this Agreement
constitute non-qualified deferred compensation for purposes of Code §409A,
(i) all such expenses or other reimbursements under this Agreement shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Employee, (ii) any right to such
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit and (iii) no such reimbursement, expenses eligible for
reimbursement or in-kind benefits provided in any taxable year shall in any way
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year. For purposes of Code §409A, Employee’s
right to receive any installment payment pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments. In no
event shall any payment under this Agreement that constitutes non-qualified
deferred compensation for purposes of Code §409A be subject to offset,
counterclaim or recoupment by any other amount unless otherwise permitted by
Code §409A.

 

  14.

Governing Law.

This Agreement shall be governed by, and construed, interpreted, and enforced in
accordance with, the laws of the State of Texas as applied to agreements
entirely entered into and performed in Texas by Texas residents exclusive of the
conflict of laws provisions of any other state.

 

5



--------------------------------------------------------------------------------

  15.

Arbitration.

Except as set forth below, any controversy or claim arising out of or relating
to this Agreement (including, without limitation, as to arbitrability and any
disputes with respect to the Employee’s employment with the Company or the
termination of such employment), or the breach thereof, shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association in effect as of the date of filing of the arbitration
administered by a person authorized to practice law in the State of Texas and
mutually selected by the Company and Employee (the “Arbitrator”). If the Company
and Employee are unable to agree upon the Arbitrator within fifteen (15) days,
they shall each select an arbitrator within fifteen (15) days, and the
arbitrators selected by the Company and Employee shall appoint a third
arbitrator to act as the Arbitrator within fifteen (15) days (at which point the
Arbitrator alone shall judge the controversy or claim). The arbitration hearing
shall commence within ninety (90) calendar days after the Arbitrator is
selected, unless the Company and Employee mutually agree to extend this time
period. The arbitration shall take place in Dallas, Texas. The Arbitrator will
have full power to give directions and make such orders as the Arbitrator deems
just. Nonetheless, the Arbitrator explicitly shall not have the authority,
power, or right to alter, change, amend, modify, add, or subtract from any
provision of this Agreement except pursuant to Section 12. The Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based within thirty (30) days
after the conclusion of the arbitration hearing. The agreement to arbitrate will
be specifically enforceable. The award rendered by the Arbitrator shall be final
and binding (absent fraud or manifest error), and any arbitration award may be
enforced by judgment entered in any court of competent jurisdiction. The Company
and Employee shall each pay one-half (1/2) of the fees of the Arbitrator.
Notwithstanding anything set forth above to the contrary, in the event that the
Company seeks injunctive relief and/or specific performance to remedy a breach,
evasion, violation, or threatened violation of this Agreement, Employee
irrevocably waives his right, if any, to have any such dispute decided by
arbitration or in any jurisdiction or venue other than a state or federal court
in the State of Texas. For any such action, Employee further irrevocably
consents to the personal jurisdiction of the state and federal courts in the
State of Texas.

 

  16.

WAIVER OF JURY TRIAL.

NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL
REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING,
COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR THE DEALINGS OR THE
RELATIONSHIP BETWEEN THE PARTIES. NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION 19
HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE
SUBJECT TO NO EXCEPTIONS. NO PARTY HERETO HAS IN ANY WAY AGREED WITH OR
REPRESENTED TO ANY OTHER PARTY HERETO THAT THE PROVISIONS OF THIS SECTION 16
WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

 

6



--------------------------------------------------------------------------------

  20.

Attorneys’ Fees.

If either Party is required to enforce any of his or its rights under this
Agreement, including, without limitation, any right under Section 6 hereof, the
prevailing party shall be entitled to recover from the other Party all
attorneys’ fees, court costs, and other reasonable expenses incurred in
connection with the enforcement of those rights.

 

  21.    Survival.



Notwithstanding anything herein to the contrary, obligations under this
Agreement which by their nature would continue beyond the termination of this
Agreement, including without limitation those obligations contained in
Section 6, shall survive termination or expiration of this Agreement for any
reason.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

ADDUS HEALTHCARE, INC. By:  

/s/ R. Dirk Allison

Name:   R. Dirk Allison Title:   President & Chief Executive Officer JAMES
ZOCCOLI

/s/ James Zoccoli

James Zoccoli

 

8



--------------------------------------------------------------------------------

Exhibit 1

GENERAL RELEASE

In consideration of the Pro Rata Separation Bonus described in the Transition
Agreement and Release by and between Addus HealthCare, Inc., an Illinois
corporation (the “Company”), and James Zoccoli, an individual domiciled in the
State of Texas (the “Employee”) (the “Transition Agreement”), and as required by
Section 3(b) thereof, Employee hereby agrees to the following general release
(the “Release”). The Company and Employee are hereinafter sometimes referred to
individually as a “Party” and collectively as the “Parties.”

1.    Release.

(a) Employee hereby waives, releases, and forever discharges the Company, its
subsidiaries, business units, affiliates, parent companies, predecessors,
successors, and its respective officers, directors, employees, agents, and legal
counsel (collectively, the “Released Parties”) from any and all claims, causes
of action, demands, damages, costs, expenses, liabilities, grievances, or other
losses, whether known or unknown, that in anyway arise from, grow out of, or are
related to Employee’s employment with the Company, Employee’s termination of
employment with the Company, or events that occurred before the date Employee
executes this Release. Employee understands that the general release of claims
contained in this Section 1 does not, however, waive any claim or cause of
action that may arise after this Release is executed by Employee or any rights
regarding the Separation Benefits provided for in Sections 3 and 5 of the
Transition Agreement.

(b) Without limiting the generality of the foregoing, this general release of
claims is intended to and shall release the Released Parties from any and all
claims arising under federal, state, or local law prohibiting employment
discrimination and all claims arising out of any legal restrictions on the
Company’s right to terminate its employees, including any breach of contract
claims. This general release of claims also specifically releases the Released
Parties from all claims under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act (ADEA), the National Labor
Relations Act (NLRA), the Employment Retirement Income Security Act (ERISA), the
Americans with Disabilities Act (ADA), the Uniformed Services Employment and
Reemployment Rights Act (USERRA), the Genetic Information Nondiscrimination Act
(GINA), and the Equal Pay Act (EPA), as well as all other applicable federal,
state, or local codes, laws, regulations, and ordinances concerning Employee’s
employment. This general release of claims shall not apply to claims that cannot
be waived as a matter of law, including certain wage claims under the Fair Labor
Standards Act (FLSA) or other state laws, claims under any applicable workers’
compensation laws, or claims under unemployment compensation laws.

2.    No Current Claims; Covenant Not to Sue. Employee represents and warrants
that Employee has not filed any complaint(s) or charge(s) against the Company or
any of the other Released Parties with the Equal Employment Opportunity
Commission (“EEOC”) or the state

 

9



--------------------------------------------------------------------------------

commission empowered to investigate claims of employment discrimination, the
Department of Labor, the Office of Federal Contract Compliance Programs, or with
any other local, state, or federal agency or court. Employee acknowledges and
understands, however, that nothing in this Release shall prevent Employee from
filing a charge of discrimination with the EEOC or a comparable state agency,
but Employee agrees that should Employee obtain damages, or should the EEOC or
any other third party obtain damages or other relief on Employee’s behalf,
arising out of a claim concerning Employee’s employment with the Company,
Employee will completely waive and forego the receipt of all such damages or
other relief. Other than as authorized by the second sentence of this Section 2,
Employee covenants and agrees not to file, commence, or initiate, whether
directly or indirectly, any complaint or charge of any nature, whether related
to employment discrimination or not, at any time hereafter against any of the
Released Parties, and if any court, tribunal, or agency assumes or has assumed
jurisdiction over any such complaint or charge, Employee shall promptly request
in writing that the court, tribunal, or agency dismiss the matter. If Employee
breaches this covenant not to sue, Employee hereby agrees to pay all of the
reasonable costs and attorneys’ fees actually incurred by the Released Parties
in defending against such claims, together with any further damages as may
result, directly or indirectly, from that breach.

3.    No Admission of Wrongdoing or Liability. It is understood and agreed that
this Release is in compromise of all existing, potential, or disputed claims.
Nothing contained in this Release will constitute, or be construed as or is
intended to be, an admission or an acknowledgment by the Released Parties of any
wrongdoing or liability, all such wrongdoing and liability being expressly
denied.

4.    Reserved.

5.    Restrictive Covenants. Employee acknowledges that Employee has previously
executed a Transition Agreement, which incorporates by reference in Section 6
thereof certain non-competition, non-solicitation, non-disclosure, and
non-disparagement covenants, as well as covenants to return Company property;
confidentiality and other acknowledgement provisions; and remedies for any
breach of Section 6 of the Transition Agreement. Employee acknowledges and
understands that the restrictive covenants included in Section 6 of the
Transition Agreement survive the termination or expiration of the Transition
Agreement and shall remain in full force and effect following the execution of
this Release.

6.    Disclosure. Employee acknowledges and warrants that Employee is not aware
of, or that Employee has fully disclosed to the Company, in writing, any matters
for which Employee was responsible or that came to Employee’s attention as an
employee of the Company that might give rise to, evidence, or support any claim
of illegal conduct, regulatory violation, unlawful discrimination, or other
cause of action against the Company.

7.    Company Property. Employee represents and covenants that Employee has
returned, or will return to Company, upon Company’s request and in no event any
later than the July 31, 2020, all property of the Company, including but not
limited to all keys to the Company’s offices, all equipment of any type, all
documents, client lists, vendor lists, sales data or sales materials, customer
preferences, marketing materials, product cost information, written

 

10



--------------------------------------------------------------------------------

information, forms, formulae, Company plan documents, Company legal documents,
work-related e-mails, password access codes, and any other items relating to the
Company’s business that Employee generated or received from the Company (or any
entity affiliated with the Company), as well as any records and copies of the
same, which are in Employee’s possession or control, including but not limited
to all originals, copies, derivations, and summaries of any of the Company’s
confidential or proprietary information and/or trade secrets. Employee agrees to
destroy any and all Company documents, including but not limited to e-mails and
documents that Employee may have stored on Employee’s personal computers or
other electronic devices of any kind.

8.    Remedies. Employee understands and agrees that if Employee breaches any
term of this Release, including, without limitation, any obligation under
Section 5 hereof, Employee shall be subject, upon petition to any court of
competent jurisdiction, to any remedy available to the Company at law or in
equity, including the disgorgement and recoupment of any consideration given
under this Release and the Transition Agreement; temporary, preliminary, and
permanent injunctive relief enjoining Employee from any such breach or
threatened breach, without the necessity of proving the inadequacy of monetary
damages or the posting of any bond or security; damages; and pursuant to
Section 17 hereof, payment of all reasonable attorney’s fees incurred by the
Company.

9.    Binding Effect. This Release will be binding upon and inure to the benefit
of the Parties and their respective officers, directors, employees, agents,
legal counsel, heirs, successors, and assigns.

10.    Governing Law. This Release will be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
its choice of law rules.

11.    Notice. All notices, demands, or other communications hereunder shall be
in writing and shall be deemed to have been duly given and received (i) if
delivered personally, (ii) three (3) business days after being mailed, certified
mail, return receipt requested, (iii) one (1) business day after being sent by
nationally recognized overnight delivery service, or (iv) if sent via facsimile
or similar electronic transmission during normal business hours, as evidenced by
mechanical confirmation of such facsimile or other electronic transmission:

 

  (a)

if to Employee, to:

James “Zeke” Zoccoli

2114 Rheims Drive

Carrollton, TX 75006

With a copy, which shall not constitute notice, to:

Quilling Selander Lownds Winslett & Moser, P.C.

2001 Bryan Street, Suite 1800

Dallas, TX 75201

Attention: Jim Hunter Birch

Telephone: (214) 880.1806

E-mail: jbirch@qslwm.com

 

11



--------------------------------------------------------------------------------

  (b)

if to the Company, to:

Addus HealthCare, Inc.

6801 Gaylord Parkway

Suite 110

Frisco, TX 75034

Attention: CEO

with a copy, which shall not constitute notice, to:

Bass Berry & Sims PLC

150 Third Avenue South

Suite 2800

Nashville, TN 37201

Attention: David Cox, Esq.

Telephone: (615) 742-6299

Facsimile: (615) 742-2864

E-mail: dcox@bassberry.com

Any Party may change its address for notice by giving all other Parties notice
of such change pursuant to this Section 11.

12.    Counterparts. This Release may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same Release. Counterpart signature pages to this Release
transmitted by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

13.    No Waiver. Should the Company fail to require strict compliance with any
term or condition of this Release, such failure shall not be deemed a waiver of
such terms or conditions, nor shall the Company’s failure to enforce any right
it may have preclude it from thereafter enforcing its rights under this Release.

14.    Entire Agreement. This Release, together with the Transition Agreement,
contains the entire understanding of the Parties as to the subject matter hereof
and supersedes all prior and contemporaneous oral and written agreements and
discussions with respect to the subject matter hereof.

15.    No Oral Modification. This Release may not be amended or modified except
by an agreement in writing signed by both Parties.

 

12



--------------------------------------------------------------------------------

16.    Severability. If a court of competent jurisdiction should rule that any
provision of this Release is invalid, illegal, or unenforceable in any respect,
such ruling shall not affect the validity and enforceability of any other
provision thereof, and this Release shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein.

17.    Attorneys’ Fees. The Parties agree that in the event it becomes necessary
to seek judicial remedies for the breach or threatened breach of this Release,
the prevailing party will be entitled, in addition to all other remedies, to
recover from the non-prevailing party reasonable attorneys’ fees and costs.

18.    Section 409A Compliance. The intent of the parties is that payments and
benefits under this Release comply with Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Release
shall be interpreted to be in compliance therewith. In no event whatsoever shall
the Company be liable for any additional tax, interest, or penalty that may be
imposed on Employee by Code Section 409A or damages for failing to comply with
Code Section 409A. The Parties acknowledge that the provisions of Section 13 of
the Transition Agreement are hereby incorporated herein.

19.    Consideration and Revocation Period. Employee acknowledges that Employee
has a period of sixty (60) days after Employee’s receipt of this Release in
which to consider entering into this Release (the “Consideration Period”).
Employee has the right to sign this Release sooner than the expiration of the
Consideration Period. If Employee does so, Employee acknowledges that Employee
waives the right to the full 60-day Consideration Period. Employee may also
revoke the signed Release at any time during a seven (7) day period following
Employee’s execution of this Release, (the “Revocation Period”) by providing
written notice of revocation in accordance with Section 11 of this Release. The
notice must be received by the Company no later than the seventh day after
signing this Release.

20.    Agreement Knowing and Voluntary. Employee is advised that Employee has
the right to and should consult with an attorney of Employee’s choice, at
Employee’s expense, during the Consideration and/or Revocation Periods. By
signing this Release, Employee acknowledges that Employee has had an adequate
opportunity to consult with an attorney and consider this Release. Employee
further acknowledges that Employee has carefully read and fully understands all
the provisions of this Release, specifically including the General Release of
Claims included in Section 1 of this Release. Employee acknowledges that
Employee is fully satisfied with the terms and conditions of this Release,
including, without limitation, the Pro Rata Separation Bonus received, or to be
received, by Employee from the Company. Finally, Employee also acknowledges that
Employee is voluntarily entering into this Release without any threat or
coercion. If Employee chooses to revoke this Release within the Revocation
Period, the Release shall become null and void, and Employee shall not be
entitled to any of the Pro Rata Separation Bonus and shall, to the extent
already received, immediately return such Pro Rata Separation Bonus to the
Company, as further required by Section 3(d) of the Transition Agreement. Should
Employee not exercise Employee’s right to revoke this Release within seven
(7) days of the date of execution, this Release shall be held in full force and
effect, and each Party shall be obligated to comply with its requirements.

 

13



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Release as of the date below.

 

Dated:  

 

   

 

      James Zoccoli   Dated:  

 

    ADDUS HEALTHCARE, INC.      

 

      By:  

R. Dirk Allison

      Title:  

Chief Executive Officer

 

15